Citation Nr: 0110830	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-15 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran had active service from September 1966 to 
September 1969, February 1970 to January 1971, and October 
1973 to October 1976.

The Board of Veterans' Appeals (Board) has preliminarily 
reviewed the issue on appeal and notes that the veteran had a 
hearing at the regional office (RO) in August 2000.  The 
veteran testified at the hearing that he experienced no 
problems with his neck while in service; however, he stated 
that he did receive treatment for bursitis of the left 
shoulder at Fort Hood, Texas, during his first period of 
service from 1966 to 1969.  He now believes this problem was 
caused by his current illness, degenerative disc disease.  He 
stated his first treatment was in 1985 at Tyler, Texas.   

The service medical records do not reveal any complaints or 
treatment of the neck or the left shoulder.  The veteran 
filed an original claim for compensation benefits in October 
1976.  He mentioned a number of disabilities, including 
swollen knee joints; however, he did not refer to a shoulder 
or a neck disability.  At a VA examination in May 1977 in 
conjunction with his original claim, the veteran provided no 
statements of medical history of shoulder or neck injury or 
pathology in service or currently, and clinical evaluation 
was negative for any relevant finding.  Likewise, a VA 
examination in May 1979 for his service-connected knee 
disability reflects no incidental statements of medical 
history or findings concerning shoulder or neck disabilities.  
Post-service medical records reveal an initial diagnosis of 
disc degenerative disease in January 1992 while the veteran 
was an in-patient at a civilian medical facility.  A clinical 
record dated in October 1992 refers to an injury in a tractor 
trailer accident in April 1991.  Subsequently, March 1998 
Department of Veterans Affairs (VA) outpatient records reveal 
a diagnosis of disc degenerative disease.  The history 
recorded at that time was of neck pains for "years," but 
the veteran reportedly denied a neck injury.  

A VA physiatrist opined in August 2000 that the onset of 
cervical degeneration leading to the veteran's present 
condition could have begun during the veteran's time in 
service.  There is no indication this opinion was based upon 
a review of the actual records from service or post service.  
Therefore, the Board does not find it was based upon a review 
of the history of the disability, and thus the examination or 
opinion is not adequate for rating purposes.  38 C.F.R. § 4.2 
(2000).

In light of the veteran's current disability and new 
legislative changes set forth below, the Board finds that a 
medical examination is necessary to determine the etiology of 
the veteran's cervical spine disability, including 
degenerative disc disease.  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining adequate VA examinations.  
Littke v. Dewinski.  1 Vet. App. 90 (1990).

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(hereafter VCAA), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be requested to 
provide more specific information, if 
feasible, concerning his reported 
treatment for a shoulder disability at 
Ft. Hood, Texas, during his first 
enlistment between 1966 and 1969.  He 
should indicate the unit he was assigned 
to at the time, whether the treatment 
was provided on an inpatient or 
outpatient basis and the approximate 
dates of all such treatment, within a 
three-month range, if possible.  The 
veteran is advised that his cooperation 
in this matter is essential and that 
without specific information it may not 
be possible to conduct a meaningful 
search for additional service medical 
records.  The RO should then take 
appropriate action to obtain any 
additional service medical records based 
upon the information provided by the 
veteran, either in response to this 
request or earlier.  In accordance with 
the VCAA, the efforts to obtain those 
records shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist 
or that further efforts to obtain those 
records would be futile. 

3.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for a cervical spine 
disability, including degenerative disc 
disease.  Any medical records other than 
those now on file pertaining to a 
cervical spine disability, including 
degenerative disc disease, should be 
obtained and associated with the claims 
folder, including, but not necessarily 
limited to any additional private 
treatment records that may be in the 
possession of East Texas Medical Center, 
Tyler, Texas, for the period of 1985 to 
1992.

4.  Upon completion of the above to the 
extent possible, the veteran should be 
afforded an examination by an 
appropriate medical provider to 
determine the nature, status and 
etiology of any cervical spine 
disability, including degenerative disc 
disease.  All indicated studies must be 
conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  After the examination and 
a review of the evidence in the claims 
folder, including service, private and 
VA medical records, the provider should 
express opinions as to the following:

(a) What is the diagnosis of any 
cervical spine disability present during 
service or within one year of service;

(b) What is diagnosis of the veteran's 
current cervical spine disability; and

(c) What is the degree of medical 
probability that there is a causal 
relationship between the veteran's 
current cervical spine disability, to 
include degenerative disc disease, if 
present, and any injury or disease of 
service origins.  In reaching this 
opinion, the physician should proceed 
first on the basis that the correct 
medical history is that recorded in the 
contemporary medical treatment records 
in service and the post-service medical 
records.  In the alternative the 
physician may formulate an opinion on 
the basis of medical history different 
from that reflected in the contemporary 
medical records.  If the physician bases 
an opinion upon a medical history 
materially different from that in the 
contemporary treatment records, the 
physician should explain the basis for 
reliance on that history.  

If the provider can not answer any of 
the above questions without resort to 
pure speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
cervical spine disability, including 
degenerative disc disease.

7. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

